Citation Nr: 1538124	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-00 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to service connection for temporomandibular joint (TMJ) syndrome.  

3.  Entitlement to service connection for post-traumatic headaches, to include as residuals of a traumatic brain injury (TBI).  

4.  Entitlement to service connection for a right knee disorder.  

5.  Entitlement to service connection for a left knee disorder.  

6.  Entitlement to service connection for a gynecological disorder to include post tubal ligation syndrome, endometriosis, vaginitis, fibroids and hysterectomy with bilateral salpingo-oopherectomy.  

7.  Entitlement to service connection for incontinence, to include as secondary to post tubal ligation syndrome.  

8.  Entitlement to service connection for excessive hanging skin, to include as a result of numerous surgeries associated with post tubal ligation syndrome.  

9.  Entitlement to service connection for a gastrointestinal disorder to include irritable bowel syndrome.  

10.  Entitlement to service connection for an acquired psychiatric disorder.  

11.  Entitlement to service connection for a disability to account for bilateral shoulder pain.  

12.  Entitlement to service connection for a disability to account for back pain.  

13.  Entitlement to service connection for arthritis.  

14.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel





INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran served on active duty from July 1980 to February 1986 and from May 1986 to August 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the July 2003, April 2007, and August 2008, rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The July 2003 rating decision denied service connection for arthritis, endometriosis, TMJ syndrome, shoulder pain, back pain, and asthma.  A notice of this decision was issued and sent to the Veteran in May 2004, and the Veteran filed a notice of disagreement (NOD) with this decision in August 2004.  In correspondence dated in October 2004, the RO advised the Veteran that her NOD was premature, because her claims were currently open.  The RO informed her that, if no evidence warranting a change in the prior decision was received, a final decision would be made and, if this action was still adverse, they would accept her NOD at that time, and would then furnish her with a Statement of the Case (SOC) along with additional instructions to assist her in perfecting her appeal to the Board.  Thereafter, in the December 2004 rating decision, the RO confirmed and continued the prior denials of service connection for TMJ syndrome, endometriosis, shoulder pain, back pain, an allergy, and asthma.  Although the Veteran was able to perfect her appeals with regard to claims for service connection for TMJ syndrome and endometriosis, she had not yet been furnished with an SOC regarding the claims for service connection for arthritis, shoulder pain, back pain, or asthma at the time her claim was initially certified for appeal before the Board in July 2010.  Pursuant to the March 2011 Board remand instructions, the RO provided the Veteran with an SOC regarding these issues in May 2015, and the Veteran perfected a timely appeal of these issues in June 2015.  Therefore, the Board currently has jurisdiction over these claims.  

In the April 2007 rating decision, the RO denied service connection for the Veteran's claimed cervical spine disorder, post-traumatic headaches, right and left knee disorders, vaginitis, and hysterectomy.  In the April 2008 NOD, the Veteran appealed the denial of service connection for the cervical spine disorder, post-traumatic headaches, and right and left knee disorders.  Although she did not specifically appeal the denial of service connection for vaginitis and hysterectomy, within one year of issuance of the April 2007 decision, the Veteran submitted additional evidence and indicated that her hysterectomy and vaginal symptoms were related to her post tubal ligation syndrome.  This evidence suggests a nexus between the Veteran's gynecological problems and her in-service tubal ligation.  As such, this evidence is new and material.  See 38 C.F.R. § 3.156(a) (2014).  When VA receives new and material evidence within the one-year appeal period following notice of a decision, the evidence will be considered as having been filed in conjunction with the pending claim.  38 C.F.R. § 3.156(b) (2014).  Effectively, the prior decision does not become final.  Muehl v. West, 13 Vet. App. 159, 161 (1999).  Accordingly, while the Veteran did not submit an NOD with the April 2007 denial of service connection for vaginitis and a hysterectomy, and subsequently filed a new claim for service connection, new and material evidence is not required to reopen the claims.  As such, these issues have been characterized as shown on the title page of this decision.  

In December 2010, the Veteran presented sworn testimony during a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In the March 2011 decision, the Board determined that the Veteran wished to withdraw from appellate review her appeal of her claims of service connection for loss of libido, itchy, crawly skin, increased facial hair, and hot flashes, flushes, night sweats and/or cold flashes and clammy feelings.  The Board thereafter remanded the remaining claims for additional procedural and evidentiary development.  As noted above, the remand instructions directed the Agency of Original Jurisdiction (AOJ) to provide the Veteran with an SOC regarding the claims for service connection for arthritis, asthma, a disability manifested by bilateral shoulder pain, and a disability manifested by back pain.  The AOJ was also instructed to provide the Veteran with a VA Form 9 and additional instructions to assist her in perfecting her appeal to the Board.  The Veteran did in fact perfect her appeal to the Board by way of the VA Form 9, which was signed and dated in June 2015.  With regard to the remaining issues on appeal, the AOJ was instructed to contact the Veteran and attempt to retrieve the names, addresses and approximate dates of treatment of all VA and non-VA healthcare providers who had treated the Veteran, and specifically all outstanding VA treatment records generated at the Biloxi VAMC since August 2010, as well as medical treatment records issued by the Veteran's private healthcare providers (Drs. B., F., and G.).  The AOJ was also instructed to schedule the Veteran for VA orthopedic, psychiatric, neurological, gastrointestinal, gynecological, and dental examinations to determine the nature and etiology of his claimed disorders.  This development has since been completed, and the AOJ readjudicated the remaining claims in the April 2015 SSOC (which was sent to the Veteran in May 2015).  The Board notes that upon readjudicating these claims, the AOJ combined the claims for service connection for post tubal ligation syndrome, hysterectomy and bilateral salpingo-oophorectomy, endometriosis, and vaginitis (all of which had previously been listed as separate claims) and recharacterized the issue as entitlement to service connection for a gynecological disorder, to include post tubal ligation syndrome, endometriosis, vaginitis, fibroids and hysterectomy with bilateral salpingo-oopherectomy.  The claims file has since been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

As discussed above, the Veteran was afforded a Travel Board hearing before a VLJ in December 2010.  In a July 10th, 2015 letter, the Board informed the Veteran that the VLJ who conducted her hearing was no longer employed by the Board.  Under the applicable regulation of 38 C.F.R. § 20.707, the VLJ who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707(2014).  

The July 10th, 2015 letter further offered the Veteran the opportunity to testify at another hearing.  See 38 C.F.R. §20.717 (2014).  The Veteran was also informed that she had 30 days to respond to this letter.  If she did not respond within 30 days, the Board would assume that she did not want another hearing and would proceed accordingly.  In correspondence dated on August 7th, 2015, Veteran requested another in-person hearing at her local RO before a current VLJ.  

A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  As the Veteran in the present appeal has submitted a timely response request for a second hearing, a remand of her appeal is necessary to afford her the requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for her requested in-person hearing before a VLJ at the Winston-Salem RO, or whichever RO is closest to her.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


